DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4, 6-9, 11-13, 19-22, and 25-31 are pending in the current application.
Claims 6, 7, 11-13, and 19-22 are withdrawn from consideration in the current application.
Claims 3, 5, 10, 14-18, 23, and 24 are canceled in the current application.
Claims 30 and 31 are newly added in the current application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The certified copy of the Foreign Priority application EPO 14305656.2 (May 2, 2014) is filed in English.  Therefore, Foreign Priority has been perfected, and the effective US filing date of the present application is May 2, 2014.

Claim Interpretation
Claim 1 recites the phrases “a Cobb test” and “the Rizinus Cobb method.”  The specification as originally filed defines a Cobb test, the Rizinus Cobb method, and “a difference of opacity … after a Cobb test according to the Rizinus Cobb method” on pages 3-4, where these testing methods determine oil absorbency of paper.

Response to Arguments
Applicant’s remarks filed on June 17, 2022 have been fully considered.
Applicant asserts the examples (SP-1) in the present application (see Tables 1-4) achieve a wax savings of 33% compared to conventional surface coatings (SP-2), requires less opacifying additives to achieve desired opacity, and also maintains suitable deformation and resistance capacities.
Examiner acknowledges the data provided in Tables 1-4.  However, whether the unexpected (or superior) results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP 716.02(d).  In the present instance, the amended claims provide additional compositional characterization of the fibrous base and the surface coating.  However, this additional compositional characterization is broadly and generally claimed, and is not found to be commensurate with the compositional data provided in Table 2.  For example, inventive surface coating example SP-1 contains 30.73 wt% of urea, 5.27 wt% of nitrate, 2.46 wt% of starch, 46.73 wt% of polyvinyl alcohol (PVOH), 10.96 wt% of carboxymethylcellulose, and 3.85 wt% of insolubilizing agent; whereas, present claims 1 and 25 do not require that the surface coating is a monolayer coating directly applied to the fibrous base; broadly and generally recite a water-soluble binder can be PVOH, starch or a mixture of PVOH and starch; and do not recite any of urea, nitrate, carboxymethylcellulose, or insolubilizing agents or their viable content ranges/amounts.  
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d), II.  Applicant has only provided one invention example (SP-1) and one comparative example (SP-2).  The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).  See MPEP 716.02(d), I.  Examiner notes that additional examples, some compositional content guidance, and/or detailed explanation is required for one of ordinary skill in the art to be able to determine a trend in the very limited data that has been provided.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Applicant argues that a skilled artisan would not have been motivated to incorporate opacifying additives of Dixit into Santarella’s support paper (1) or printing layer (2).
This is not persuasive for the following reasons.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Dixit teaches that it is well known and well within the abilities of those skilled in the art that fillers for making paper opaque (opacifying additive) such as titanium dioxide may be added to a paper package or paper wrapper web (i.e. the fibrous base) (Dixit, [0036], [0051]-[0055]).  Although Santarella does not discuss additives or fillers specifically pertaining to the support paper/fibrous base (1), Santarella does not expressly prohibit, forbid, or discourage additives and fillers within any layer of the disclosed twistable paper.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art to have added Dixit’s titanium dioxide fillers to Santarella’s support paper (fibrous base) to yield a paper laminate that achieves desired opacity with a reasonable and predictable expectation of success (Dixit, [0002], [0022]-[0024], [0027]-[0029], MPEP 2143).
Applicant argues that the combination of Santarella and Dixit does not provide any reasonable expectation that the proposed modification would result in a twisting paper substrate having a difference in opacity of less than or equal to 8% after a Rizinus Cobb test.
This is not persuasive for the following reasons.  As set forth in the grounds of rejection below, although the combination of Santarella and Dixit (modified Santarella) does not apply a Cobb test according the Rizinus Cobb method to determine an oil absorbency and difference of resultant opacity, modified Santarella discloses a twistable confectionary paper comprising a formulation layer (possessing improved oil and grease resistance as measured by KIT test) that is coated on a support paper exhibiting opacity, where the coating formulation layer (possessing improved oil and grease resistance as measured by KIT test) would necessarily protect and maintain the degree of opacity of the support paper from oil and/or grease degradation with a predictable and reasonable expectation of success (see MPEP 2143; Dixit, [0022]-[0024], [0027]-[0029], [0070], Table 2).  Therefore, it would have been obvious to one of ordinary skill in the art that modified Santarella’s twistable confectionary paper possesses oil and grease resistance sufficient to maintain desired opacity after testing to a percentage that renders obvious the claimed range (less than or equal to 8% as required by claim 1; less than or equal to 5% as required by claim 2) with a predictable and reasonable expectation of success (see MPEP 2143).
Regarding Claim 25, it is noted that the features upon which applicant relies (i.e., a twisting paper substrate having a difference in opacity of less than or equal to 8% after a Rizinus Cobb test) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Independent claim 25 does not recite any limitations pertaining to a Rizinus Cobb test or properties.
Applicant argues that the combination of Santarella and Dixit does not provide any solution for reducing amount of wax or opacifying additive needed to achieve a desired degree of opacity.
This is not persuasive for the following reasons.  It is noted that the features upon which applicant relies (i.e., amount of wax, reduction of required wax, amount of opacifying additive, reduction of required opacifying additive, and degree of opacity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, although the combination of Santarella and Dixit might not explicitly recognize the specific problems solved by the claimed invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that claim 25 has been amended to specify that the surface coating comprises 0.2-15 wt% of at least one softening agent, whereas LeLoarer only teaches softening agents in a fibrous layer.
This is not persuasive for the following reasons.  LeLoarer teaches the binder and softener can be applied to the fibrous paper layer by impregnation or surface coating (LeLoarer, [0055], [0098], [0149], [0170]-[0173]).  Based upon the foregoing, it would have been obvious to one of ordinary skill in the art to add LeLoarer’s softener in a surface coating layer with a binder with a predictable and reasonable expectation of success (see MPEP 2143).  Since modified Santarella and LeLoarer both disclose fibrous paper laminates comprising similar polymeric binders, it would have been obvious to one of ordinary skill in the art to have added LeLoarer’s softener into at least one surface layer of modified Santarella’s twistable confectionary paper laminate to yield a structure that exhibits a soft touch, high elasticity, flexibility, and dual-fold endurance as taught by LeLoarer (LeLoarer, [0020], [0051]-[0060], [0120]-[0122], [0212]).

Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 recites “a dry weight of the paper.”  For uniformity and consistency with previously recited claim terminology, Claim 25 should be amended to recite “a dry weight of the twisting paper substrate.”  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  Claim 31 recites “the twisting paper.”  For uniformity and consistency with previously recited claim terminology, Claim 31 should be amended to recite “the twisting paper substrate.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 9, 29, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Santarella et al. (US 2007/0009715 A1) in view of Dixit et al. (US 2004/0005341 A1).
Regarding Claims 1 and 2, Santarella teaches a twistable confectionary paper having a cross directional elongation in the order of 8% (Santarella, [0001], [0004], [0009], [0067]-[0070], Figs 6-8).  Although Santarella does not specify that the elongation is measured according to ISO 1924, one of ordinary skill in the art would understand that if Santarella’s twistable paper (exhibiting cross directional elongation in the order of 8% that falls within the claimed range of greater than or equal to 7.5%) was measured according to ISO 1924 standards it would possess substantially similar twisting and elongation properties and establish a prima facie case of obviousness over the claimed twisting paper with a predictable and reasonable expectation of success (see MPEP 2143, MPEP 2131.03, MPEP 2144.05, I).  Santarella teaches the twistable paper has a support paper 1 (i.e. a fibrous base) and can include surface layers that coat the support paper 1 (fibrous base) of a printing layer 2, a water vapour barrier layer 4, and an oxygen-aroma barrier layer 5 (Santarella, [0013], [0033], [0067]-[0070], Figs 6-8).  Santarella teaches the oxygen-aroma barrier layer 5 comprises a binder resin of polyvinyl alcohol and can include fillers (Santarella, [0023]-[0025], [0034]).  Santarella further teaches the twistable paper has a wax-containing layer 7 on one side and the wax-containing water vapour barrier layer 4 on another side (Santarella, [0010], [0016]-[0017], [0029], [0033], [0035], [0068]-[0069], Fig 7).  Santarella teaches the printing layer 2 and the oxygen-aroma barrier layer 5 are disposed between the wax-containing water vapour barrier layer 4, and therefore, one of ordinary skill in the art would readily identify that the printing layer 2 and/or the oxygen-aroma barrier layer 5 necessarily reduce(s) the wax present in the water vapour barrier layer 4 from penetrating into the support paper 1 to some degree (Santarella, [0017]-[0025], [0033]-[0036], [0067]-[0070], Figs 7-8, see MPEP 2143).  Santarella teaches the twistable confectionary paper must have low permeability to water vapour, grease, and oxygen-aroma (Santarella, [0002]).  

    PNG
    media_image1.png
    407
    667
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    392
    614
    media_image2.png
    Greyscale

Santarella – Figures 7 & 8
Santarella remains silent regarding the fibrous base comprising an opacifying additive; and remains silent regarding a difference of opacity of the twisting paper substrate before and after a Cobb test being less than or equal to 8% (less than or equal to 5% as required by claim 2) after testing the twistable confectionary paper according to the Rizinus Cobb method.
Dixit, however, teaches a coating formulation which provides oil and grease resistance for coating on a paper package or wrapper web for food (Dixit, [0002], [0022]-[0025], [0030], [0036], [0063]-[0064]).  Dixit teaches the coating formulation comprises polyvinyl alcohol and a fatty acid melamine wax to achieve improved oil and grease resistance properties (Dixit, [0039]-[0042], [0048]-[0050]).  Dixit teaches the coating formulation is tested on sheets of paper and yields improved oil and grease resistance properties as demonstrated by enhanced KIT test results (Dixit, [0070], Table 2).  Dixit further teaches fillers for making paper opaque (opacifying additive) such as titanium dioxide may be added to the paper package or wrapper web (i.e. the fibrous base) (Dixit, [0036], [0051]-[0055]).
Since Santarella discusses the need for achieving low permeability to grease (Santarella, [0002]) and both Santarella and Dixit disclose coating compositions that contain polyvinyl alcohols for applying to paper layers for food, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Dixit’s coating formulation of polyvinyl alcohol and a fatty acid melamine wax (that provides oil and grease resistance) as an additional coating layer to Santarella’s twistable confectionary paper to yield a paper laminate that achieves improved oil and grease resistance and improved release properties as taught by Dixit (Dixit, [0002], [0022]-[0024], [0027]-[0029], [0054]).  Furthermore, since Santarella and Dixit both discuss including fillers (Santarella, [0023]-[0025], [0034], Dixit, [0051]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Dixit’s titanium dioxide fillers to Santarella’s support paper (fibrous base) to yield a paper laminate that achieves desired opacity as taught by Dixit (Dixit, [0002], [0022]-[0024], [0027]-[0029]).  Although modified Santarella does not apply a Cobb test according the Rizinus Cobb method to determine an oil absorbency and difference of resultant opacity, modified Santarella discloses a twistable confectionary paper comprising a formulation layer (possessing improved oil and grease resistance as measured by KIT test) that is coated on a support paper exhibiting opacity, where the formulation layer (possessing improved oil and grease resistance as measured by KIT test) would necessarily protect and maintain the degree of opacity of the support paper from oil and/or grease degradation with a predictable and reasonable expectation of success (see MPEP 2143).  Therefore, it would have been obvious to one of ordinary skill in the art that modified Santarella’s twistable confectionary paper possesses oil and grease resistance sufficient to maintain desired opacity after testing to a percentage that renders obvious the claimed range (less than or equal to 8% as required by claim 1; less than or equal to 5% as required by claim 2) with a predictable and reasonable expectation of success (see MPEP 2143).
Regarding Claim 4, modified Santarella teaches fillers for making paper opaque (opacifying additive) such as titanium dioxide may be added to the paper package or wrapper web (Dixit, [0036], [0051]-[0055]).
Regarding Claim 9, modified Santarella further teaches the support paper 1 (i.e. a fibrous base) has a mass basis of advantageously between 25-60 g/m2 (Santarella, [0013], [0067]).  This range is completely and closely encompassed within the claimed range of less than or equal to 60 g/m2 or less, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 29, although modified Santarella does not discuss quantitative cross-direction tear resistance values, modified Santarella does teach the twistable confectionary paper having a cross directional elongation in the order of 8% also possesses sufficient deformation and resistance capacity for absorbing torsion energy during packaging without being torn (Santarella, [0001]-[0002], [0004]).  The specification as originally filed at page 8 characterizes “a twisting paper substrate” as having cross-direction elongation higher than or equal to 7.5% and cross-direction tear resistance higher than or equal to 220 mN, where the twisting paper substrate has “suitable deformation and resistance capacity for absorbing torsion energy during packaging without being torn.”  Since modified Santarella and the specification as originally filed both disclose twist papers with substantially identical characterization, it would have been obvious to one of ordinary skill in the art that modified Santarella’s twistable confectionary paper (having cross directional elongation in the order of 8% and sufficient deformation and resistance capacity for absorbing torsion so as to not be torn during packaging; Santarella, [0001]-[0002], [0004) would also necessarily possess cross-direction tear resistance that would render obvious the claimed range with a predictable and reasonable expectation of success (see MPEP 2143, MPEP 2112, MPEP 2112.01).
Regarding Claim 30, modified Santarella discloses the surface multilayers are directly applied to the fibrous base 1, where the surface multilayers can include the water vapour barrier layer 4 that comprises a mixture of acrylic polymers and wax (Santarella, [0010]), the oxygen-aroma barrier layer 5 that comprises a binder resin of polyvinyl alcohol and can include fillers (Santarella, [0023]-[0025], [0034]), the printing layer 2, and the formulation coating layer that comprises polyvinyl alcohol and a fatty acid melamine wax to achieve improved oil and grease resistance properties (Dixit, [0039]-[0042], [0048]-[0050]).

    PNG
    media_image2.png
    392
    614
    media_image2.png
    Greyscale

Santarella – Figure 8
Regarding Claim 31, modified Santarella teaches the coating formulation comprising polyvinyl alcohol and a fatty acid melamine wax is coated as an outermost layer for direct contact with food to achieve improved oil and grease resistance properties (Dixit, [0022]-[0024], [0032], [0039]-[0042], [0048]-[0050], [0064]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Santarella et al. (US 2007/0009715 A1) in view of Dixit et al. (US 2004/0005341 A1) as applied to claim 1 above, and further in view of LeLoarer (US 2014/0242356 A1).
Regarding Claim 8, modified Santarella teaches the twistable confectionary paper as discussed above for claim 1.  Modified Santarella discloses the oxygen-aroma barrier layer 5 comprises a binder resin of polyvinyl alcohol and can include fillers (Santarella, [0023]-[0025], [0034]), the water vapour barrier layer 4 comprises a mixture of acrylic polymers (Santarella, [0010]), and the formulation coating layer comprises polyvinyl alcohol and a fatty acid melamine wax to achieve improved oil and grease resistance properties, where polyvinyl alcohols are formed from polymerizing polyvinyl acetates and hydrolyzing (Dixit, [0039]-[0042], [0048]-[0050]).
Modified Santarella remains silent regarding at least one softening agent being present at 0.2-15% by weight relative to a dry weight of paper; and remains silent regarding a softening agent selected from the group recited in claim 8.
LeLoarer, however, teaches an elongated fibrous paper layer comprising a binder and a softener (softening agent), where the binders include acrylic polymers, polyvinyl acetates, polyvinyl alcohols and their copolymers, and where the softeners include urea/sodium nitrate mixtures (LeLoarer, [0051]-[0078], [0120]-[0122]).  LeLoarer teaches the binder and softener can be applied to the fibrous paper layer by impregnation or surface coating (LeLoarer, [0055], [0098], [0149], [0170]-[0173]).  LeLoarer teaches the softeners are included in an amount of 2-12 wt% (LeLoarer, [0061]).  LeLoarer’s range is completely encompassed within the claimed range of 0.2-15%, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Since modified Santarella and LeLoarer both disclose fibrous paper laminates comprising similar polymeric binders, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added LeLoarer’s softener into at least one layer of modified Santarella’s twistable confectionary paper laminate to yield a structure that exhibits a soft touch, high elasticity, flexibility, and dual-fold endurance as taught by LeLoarer (LeLoarer, [0020], [0051]-[0060], [0120]-[0122], [0212]).
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Santarella et al. (US 2007/0009715 A1), in view of Dixit et al. (US 2004/0005341 A1), and in view of LeLoarer (US 2014/0242356 A1).
Regarding Claim 25, Santarella teaches a twistable confectionary paper having a cross directional elongation in the order of 8% (Santarella, [0001], [0004], [0009], [0067]-[0070], Figs 6-8).  Although Santarella does not specify that the elongation is measured according to ISO 1924, one of ordinary skill in the art would understand that if Santarella’s twistable paper (exhibiting cross directional elongation in the order of 8% that falls within the claimed range of greater than or equal to 7.5%) was measured according to ISO 1924 standards it would possess substantially similar twisting and elongation properties and establish a prima facie case of obviousness over the claimed twisting paper with a predictable and reasonable expectation of success (see MPEP 2143, MPEP 2131.03, MPEP 2144.05, I).  Santarella teaches the twistable paper has a support paper 1 (i.e. a fibrous base) and can include surface layers that coat the support paper 1 (fibrous base) of a printing layer 2, the water vapour barrier layer 4, and an oxygen-aroma barrier layer 5 (Santarella, [0013], [0033], [0067]-[0070], Figs 6-8).  Santarella teaches the support paper 1 (i.e. a fibrous base) has a mass basis of advantageously between 25-60 g/m2 (Santarella, [0013], [0067]).  This range is completely and closely encompassed within the claimed range of less than or equal to 60 g/m2 or less, and therefore, completely satisfies the claimed range (see MPEP 2131.03).  Santarella teaches the water vapour barrier layer 4 comprises a binder resin of acrylic polymers and wax (Santarella, [0016]-[0022], [0035]).  Santarella teaches the oxygen-aroma barrier layer 5 comprises a binder resin of polyvinyl alcohol and can include fillers (Santarella, [0023]-[0025], [0034]).  Santarella further teaches the twistable paper has a wax-containing layer 7 on one side and the wax-containing water vapour barrier layer 4 on another side (Santarella, [0010], [0016]-[0017], [0029], [0033], [0035], [0068]-[0069], Fig 7).  Santarella teaches the printing layer 2 and the oxygen-aroma barrier layer 5 are disposed between the wax-containing water vapour barrier layer 4, and therefore, one of ordinary skill in the art would readily identify that the printing layer 2 and/or the oxygen-aroma barrier layer 5 necessarily reduce(s) the wax present in the water vapour barrier layer 4 from penetrating into the support paper 1 to some degree (Santarella, [0017]-[0025], [0033]-[0036], [0067]-[0070], Figs 7-8, see MPEP 2143).  Santarella teaches the twistable confectionary paper must have low permeability to water vapour, grease, and oxygen-aroma (Santarella, [0002]).

    PNG
    media_image1.png
    407
    667
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    392
    614
    media_image2.png
    Greyscale

Santarella – Figures 7 & 8
Santarella remains silent regarding the fibrous base comprising an opacifying additive; remains silent regarding at least one binder being present at 1-20% in dry weight relative to dry weight of the paper.
Dixit, however, teaches a coating formulation which provides oil and grease resistance for coating on a paper package or wrapper web for food (Dixit, [0002], [0022]-[0025], [0030], [0036], [0063]-[0064]).  Dixit teaches the coating formulation comprises polyvinyl alcohol and a fatty acid melamine wax to achieve improved oil and grease resistance properties (Dixit, [0039]-[0042], [0048]-[0050]).  Dixit teaches the polyvinyl alcohol is in the coating formulation in an amount from 20-95% by weight, and where the coating of the formulation forms a layer that makes up 0.5-10% by weight of the total weight of the coating layer and the paper web (Dixit, [0048], [0050]).  These teachings yield an approximate polyvinyl alcohol binder range of 0.1% (0.20*0.5) to 9.5% (0.95*10) weight relative to total paper web weight that establishes a prima facie case of obviousness over the claimed range of 1-20% (see MPEP 2144.05, I & II).  Dixit further teaches fillers for making paper opaque (opacifying additive) such as titanium dioxide may be added to the paper package or wrapper web (i.e. the fibrous base) (Dixit, [0036], [0051]-[0055]).
Since Santarella discusses the need for achieving low permeability to grease (Santarella, [0002]) and both Santarella and Dixit disclose coating compositions that contain polyvinyl alcohols for applying to paper layers for food, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Dixit’s coating formulation (that provides oil and grease resistance) as an additional coating layer to Santarella’s twistable confectionary paper to yield a paper laminate that achieves improved oil and grease resistance and improved release properties as taught by Dixit (Dixit, [0002], [0022]-[0024], [0027]-[0029], [0054]).  Furthermore, since Santarella and Dixit both discuss including fillers (Santarella, [0023]-[0025], [0034], Dixit, [0051]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Dixit’s titanium dioxide fillers to Santarella’s support paper (fibrous base) to yield a paper laminate that achieves desired opacity as taught by Dixit (Dixit, [0002], [0022]-[0024], [0027]-[0029]).
Modified Santarella remains silent regarding at least one softening agent being present at 0.2-15% by weight relative to a dry weight of paper.
LeLoarer, however, teaches an elongated fibrous paper layer comprising a binder and a softener (softening agent), where the binders include acrylic polymers, polyvinyl acetates, polyvinyl alcohols, and their copolymers, and where the softeners include urea/sodium nitrate mixtures (LeLoarer, [0051]-[0078], [0120]-[0122]).  LeLoarer teaches the binder and softener can be applied to the fibrous paper layer by impregnation or surface coating (LeLoarer, [0055], [0098], [0149], [0170]-[0173]).  LeLoarer teaches the softeners are included in an amount of 2-12 wt% (LeLoarer, [0061]).  LeLoarer’s range is completely encompassed within the claimed range of 0.2-15%, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Since modified Santarella and LeLoarer both disclose fibrous paper laminates comprising similar polymeric binders, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added LeLoarer’s softener into at least one surface layer of modified Santarella’s twistable confectionary paper laminate to yield a structure that exhibits a soft touch, high elasticity, flexibility, and dual-fold endurance as taught by LeLoarer (LeLoarer, [0020], [0051]-[0060], [0120]-[0122], [0212]).
Regarding Claims 26 and 27, modified Santarella teaches the softeners include urea/sodium nitrate mixtures (LeLoarer, [0051]-[0078], [0120]-[0122]).
Regarding Claim 28, modified Santarella teaches the softeners are included in an amount of 2-12 wt% (LeLoarer, [0061]).  Modified Santarella’s range overlaps with the claimed range of 0.5-5%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Additionally Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Santarella et al. (US 2007/0009715 A1) in view of Dixit et al. (US 2004/0005341 A1) as applied to claim 1 above, and further in view of Quick et al. (US 5763100).
Regarding Claim 30, modified Santarella teaches the twistable confectionary paper as discussed above for claim 1.  Modified Santarella discloses the surface multilayers are directly applied to the fibrous base 1, where the surface multilayers can include the water vapour barrier layer 4 that comprises a mixture of acrylic polymers and wax (Santarella, [0010]), the oxygen-aroma barrier layer 5 that comprises a binder resin of polyvinyl alcohol and can include fillers (Santarella, [0023]-[0025], [0034]), the printing layer 2, and the formulation coating layer that comprises polyvinyl alcohol and a fatty acid melamine wax to achieve improved oil and grease resistance properties (Dixit, [0039]-[0042], [0048]-[0050]).
Modified Santarella remains silent regarding a specific surface coating layer comprising polyvinyl alcohol being directly contacting the fibrous base.
Quick, however, teaches coated recyclable paper stocks useful for food packages having grease resistance (Quick, Col 1 Lines 5-12).  Quick teaches a polyvinyl alcohol primer coating can be applied to a paper substrate surface to reduce the degree of penetration of coating materials into the paper substrate surface (Quick, Col 3 Lines 15-55, Col 6 Lines 7-32).
Since modified Santarella and Quick both disclose the need for achieving low permeability to grease (Santarella, [0002]; Quick, Col 1 Lines 5-12) and both modified Santarella and Quick disclose coating compositions that contain polyvinyl alcohols for applying to paper layers for food, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Quick’s polyvinyl alcohol primer coating directly to modified Santarella’s fibrous base surface to yield a paper substrate that has reduced porosity; reduced penetration; and controllable leveling, smoothing, sealing, and roughness properties as taught by Quick (Quick, Col 3 Lines 15-55, Col 6 Lines 7-32).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes:
Mackewicz et al. (US 6372361 B1) that teaches a starch coating for paper products that provide oil and grease resistant properties.
Mongrain (US 2016/0153149 A1) that teaches a primer and top coatings comprising polyvinyl alcohol for paper-based substrates that provide barrier and resistance properties to moisture, grease, oil, heat, and odor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782